Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00246-CV

                       IN THE INTEREST OF B.A. and J.A., Children

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01203
                 Honorable Charles E. Montemayor, Associate Judge Presiding

      BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

        It is ORDERED that no costs shall be assessed against appellant, Crystal A., because she
is indigent.

       SIGNED August 28, 2013.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice